DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is
eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)
has been timely paid, the finality of the previous Office action has been withdrawn pursuant to
37 CFR 1.114. Applicant's submission filed on 08/13/2021 has been entered.

	
Response to Arguments
Claim Status:
Applicants Request for Continued Examination has been acknowledged. 
Claims 1 – 6 are withdrawn. Claims 7 – 9 and 11 – 26 are rejected. 
Support for new claims 22 – 26 is found on page 9 of the specifications. 

Claim Objections:
Removal of the term “apparatus” overcomes the objection to claim 19. 

Claim Rejections:
Regarding the rejections under U.S.C 103, applicants remarks are unpersuasive in light or new art. 

Examiner Suggestions
Examiner understands applicant’s invention as a sensor positioning system with an arcuate frame and a locking mechanism for the sensors that allows the arcuate frame to be removal while the sensors stay in place.  Examiner suggests amendment of the independent claims to further reflect the locking mechanism as reflected in new claims 22 – 26, specifically new claim 22, and inclusion of a mobile or wheeled structure in the independent claims as reflected in claim 19 to further distinguish the invention from prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 7 – 9 and 11 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mire et al. (US 20070066887 A1) in view of Sebring (US 20180207794 A1).

Regarding claim 7, Mire teaches a medical imaging apparatus (Figure 1) comprising: 
a medical image data acquisition scanner ([0026]: “The navigation system 10 may include an optional imaging device 12”) comprising a housing wall ([0026]: “C-arm 16”) that surrounds a patient receiving zone ([0046]: “OR table 56”); 
and a sensor arrangement ([0078]: “navigation system 10”) configured for removable placement in said patient receiving zone (See fig. 1 showing the tracking system 44 part of the navigation system 10 being held by the physician and the dynamic reference frame (DRF) portion of the tracking system being held in place by member 80 and [0068]: “The dynamic reference frame positioning member 80 can be provided to interconnect the dynamic reference frame with the bony portion…” and [0095]: “After a selected procedure is performed… the dynamic reference frame positioning member 80 …can be removed” – it is known to one having ordinary skill in the art that once the positioning member that holds the DRF in place is removed, the DRF can also be removed. Hence the tracking system including the DRF can all be removed. Furthermore [0076] of Mire states: “Therefore, it will be understood that the dynamic reference frame positioning member 80, 110, 130 can be used according to any appropriate reason”. For purposes of the office action, the member used will be 130 as the primary embodiment), the sensor arrangement comprising: 
a sensor (Fig. 1 – Sensor 54a) supported on a support (Fig. 1 – DRF 54) that is configured to position said sensor within the medical image data scanner (See Fig. 1 showing the DRF 54 with sensors 54a within the medical imaging data scanner) so that said sensor detects movement of a patient situated in the medical imaging data scanner ([0042]: “The dynamic reference frame 54 can be interconnected with a removable tracking sensor 54a or can include a more integral tracking sensor 54aa”), wherein the support includes: 
a positioning structure that is configured to position the support within the medical image data scanner ( [0075]: “The dynamic reference frame positioning member 130 also includes a bone engaging portion 138 that extends from the first end 134.” – The bone engaging portion 138 serves as the positioning structure as it is inserted into the body and keeps the DRF in place).
a strut-like support having a first end and a second end opposite the first end, the first end being connected to the positioning structure ([0074]: “…body 132 that extends between a first or distal end 134 and a second or proximal end 136” – body 132 serves as the strut like support) and 
Mire does not teach an arcuate frame connected to the second end of the strut-like support, wherein the sensor is removably mountable to the arcuate frame.
However, Sebring, in the same field of sensor arrangements for medical imaging teaches an arcuate frame (Paragraph 72: “The support member 607 may be a curved rail” and Figure 6 B – Frame 607) connected to the second end of the strut-like support, wherein the sensor is removably mountable to the arcuate frame.(Paragraph 78: “A support arm 621 for an optical sensor device 311 (e.g., multi-camera array) of a motion tracking system 305 may be located on the mounting apparatus 601. The support arm 621 may be mounted to the support member 607 [“arcuate frame], and may be attached to the bracket member 651 as shown in FIGS. 6A-6B” (emphasis added) – Based on Fig. 6B and the explanation above, the sensors (311) are attached to the support arm. As the support arm may or may not be attached, if the support arm which holds the sensors is not mounted to the arcuate frame, then the sensors are therefore also not mounted to the frame and therefore, are “removabley mountable”).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the sensor arrangement of Mire with that of the mobile arcuate frame of Sebring to allow the sensor arrangement to be mobile such that multiple parts of the patient could be sensed without the need for the physician to carry the sensor arraignment and the use of the arcuate frame allows the sensor arrangement to get closer into the medical imaging apparatus for more access to varying areas of the patient which facilitates the scanning of multiple areas of the patient. 

    PNG
    media_image1.png
    399
    1106
    media_image1.png
    Greyscale

Figure 1 of Mire reproduced with examiner annotations for clarity of the record

Regarding claim 8, Mire teaches wherein said medical imaging data scanner is a magnetic resonance scanner ([0035]: “For example, any 2D, 3D or 4D imaging device, such as….magnetic resonance imaging (MRI)…may also be used to acquire 2D, 3D or 4D pre- or post-operative and/or real-time images or image data of the patient 14)

Regarding claim 9, Mire in view of Sebring teaches wherein said support is movable into and out of said patient receiving zone ([0068]: “The dynamic reference frame positioning member 80 can be provided to interconnect the dynamic reference frame with the bony portion…” and [0095]: “After a selected procedure is performed… the dynamic reference frame positioning member 80 …can be removed” – it is known to one having ordinary skill in the art that once the positioning member that holds the DRF in place is movable, the DRF is movable)

Regarding claim 11, Mire in view of Sebring teaches wherein said arcuate frame has a shape adapted to said housing wall, so that said arcuate frame is configured to be situated adjacent to said housing wall in said patient receiving zone (The broadest reasonable interpretation of the term adjacent is “near to”. Sebring –  Figure 6B depicts the frame near to the housing wall such that the frame is over the patient and hence in the patient receiving zone – additionally the arcuate frame is part of mobile cart 601 which permits it to be situated adjacent (“near to”) to the housing wall).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to further modify the sensing arrangement of Mire with the arcuate frame of Sebring such that when the frame is moved further into the imaging scanner the frame does not obstruct the scanner or cause image artifacts due to the shape of the frame. 

Regarding claim 12, Mire in view of Sebring teaches wherein said positioning structure of said sensor arrangement is situated at said housing wall (Sebring – Paragraph 72: “The mounting apparatus [mounting apparatus] 601 may be a mobile apparatus (i.e., a cart or shuttle)” and Figure 6B – Part 601) – it is known to one of ordinary skill in the art that if the mounting apparatus, is movable, the positioning structure that is a part of the apparatus is also movable and therefore it can be situated at the housing wall. Furthermore, it can be seen from the reproduction of Figure 6B that the positioning structure with the removal of portion 311 or a larger gantry, can be moved to touch the housing wall).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to further modify the positioning structure of Mire with the positioning structure of Sebring such that the positioning structure that holds DRF no longer has to be inserted but can be positioned over the patient in order to allow for a less invasive procedure. 

Regarding claim 13, Mire in view of Sebring teaches wherein said positioning structure has an L-shape (Sebring – Figure 6B – Part 605a and 605b and paragraph 72: “support arms 605a, 605b extending upwards from the base portion 602” – It can be seen from the reproduced figure 6B above that the positioning structure arms 605(a) and (b) have a bent “L” shape resembling and italicized “L”).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to further modify the positioning structure to have an L shape for easier grasping by the physician as an L shape is tapered allowing for grasping of the positioning structure at a narrower part of the structure while the base of the structure is larger allowing for a sturdier structure. 

Regarding claim 16, Mire teaches at least one further sensor mounted to said support that is also configured to detect said movement of said patient ([0042]: “The dynamic reference frame 54 can be interconnected with a removable tracking sensor 54a or can include a more integral tracking sensor 54aa”).

Regarding claim 17, Mire in view of Sebring teaches said strut-like support has an adjustable length (Sebring – Paragraph 78: “support arm 621 incudes a plurality (e.g., two) rigid segments 622 [strut-like support] connected by joint(s) 623 (e.g., ball joints)...The support arm 621 may also be folded into compact configuration for ease of transport of the mounting apparatus 601” – It is known to one having ordinary skill that if length changes when folded.) 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the adjustable length of the strut like support in Mire with that of Sebring to allow for adjustments of the sensor arrangement based on the size of the patient. 

Regarding claim 18, Mire teaches  wherein said positioning structure is a part of said strut-like support ([0074]: “the dynamic reference frame positioning member 130 includes a body 132 that extends between a first or distal end 134 and a second or proximal end 136. Near the second end 136 is a dynamic reference frame positioning portion 135”).

Regarding claim 19, Mire teaches wherein said support comprises one or more wheels that are configured to make said support mobile (Figure 6B – Part 603 and Paragraph 74: “Wheels 603”).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the sensor arrangement in Mire and allow for mobility via wheels as taught in Sebring in order to allow the DRF to be easily transported to different areas of the body without the physician having to physically pick up and move the DRF in order to reduce the likelihood of the DRF being dropped and damaged. 

Regarding claim 20, Mire teaches wherein the positioning structure includes an elongated member (The broadest reasonable interpretation of the term elongated is long in relation to width. See Fig. 5 showing the positioning structure 138 as “elongated” as the length is greater than the width).

Regarding claim 21, Mire in view of Sebring teaches wherein the shape of the arcuate frame corresponds to an interior surface of the housing wall (Sebring – Paragraph 72: “The support member 607 may be a curved rail” and Figure 6B showing frame 607 is curved and the interior surface of the housing 303 is also curved. The broadest reasonable interpretation of the term “correspond” is “have a close similarity”. Therefore the interior surfaces correspond to each other because they are both curved in nature) so that the arcuate frame is insertable within the patient receiving zone (Sebring – Figure 6B showing that the patient receiving zone is the zone containing the patient bed and the frame over the patient receiving bed. Additionally Paragraph 72: “The mounting apparatus [support apparatus] 601 may be a mobile apparatus (i.e., a cart or shuttle)” and Figure 6B – Wheels 603 – it is known to one having ordinary skill in the art that a mobile apparatus with wheels can be inserted or removed from the patient receiving zone and therefore the arcuate frame, which is part of the support apparatus 601, is insertable within the patient receiving zone). 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to further modify the sensing arrangement of Mire such that the arcuate frame corresponds to the interior surface of the housing wall such that when frame is moved further into the imaging scanner the frame does not obstruct the scanner or cause image artifacts due to the shape of the frame. 

Regarding claim 24, Mire teaches a fastener configured to selectively fasten the arcuate frame within the patient receiving zone, wherein the positioning structure and the strut-like support are configured to be removable from the patient receiving zone when the arcuate frame is fastened within the patient receiving zone by the fastener ([0074]: “With reference to FIG. 5, a dynamic reference frame positioning member 130 is illustrated. The dynamic reference frame positioning member 130 includes a body 132 that extends between a first or distal end 134 and a second or proximal end 136. Near the second end 136 is a dynamic reference frame positioning portion 135. The dynamic reference frame positioning portion 135 can be formed in any appropriate manner, such as the dynamic reference frame positioning portion 100 illustrated in the dynamic reference frame positioning members 80, 110.  Nevertheless, the dynamic reference frame positioning portion 135 can include a selected geometry, such as a hexagon, square, cylindrical or the like, that can be interconnected with the tracking sensor 54a, such as that discussed herein. For example the locking screw 170 (FIG. 6) can contact one of the flats of the dynamic reference frame positioning portion 135 to holding the tracking sensor 54a relative thereto. Although it will be understood that an included or one-piece tracking sensor 54aa may be provided in the dynamic reference frame positioning member 130.” – Mire teaches a system of locking screws to connect and disconnect the sensor arrangement as seen in fig. 6. As these locking screws can be used to fasten different shaped objects (ie: hexagonal or cylindrical) the system in Mire can also be used to attach and arcuate frame and serve as the locking mechanism taught 24).

Regarding claim 25, Mire teaches claimed in claim 7, wherein the positioning structure is directly connected to the strut-like support (See positioning structure 138 connected to strut like support 132)

Regarding claim 26, Mire in view of Sebring teaches the first end of the strut-like support is directly connected to the positioning structure (Mire – See positioning structure 138 connected to strut like support 132) and the second end of the strut-like support is directly connected to the arcuate frame (Sebring – see strut like support element 622 connected to arcuate frame 607).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the strut like support in Mire to have another end connected to an arcuate frame in order to provide a connection to the wheeling structure such that the DRF and the wheeled arcuate frame structure can move as one to allow the sensor arrangement more flexibility. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mire in view of Sebring, as applied to claims 7 and 12, and further in in view of Zuckier (US 20070019787). 

Regarding claim 14, Mire in view of Sebring teaches an arcuate frame with sensors mounted on top of the frame and adjacent to the housing wall (Sebring - Paragraph 72: “The support member 607 may be a curved rail” and Figure 6B – Part 607). 
Mire in view of Sebring does not teach both the frame and sensor interlocked to a housing wall. 
However, Zuckier, in the same field of medical imaging devices with mounted sensors, teaches at least one of [a] frame and sensor (Paragraph 27: “The visual camera”) is interlocked to said housing wall (Paragraph 27: “This camera can ...be attached to the gamma camera gantry [imaging system housing]” – The configuration additionally shows a frame in combination with a visual camera which is mounted on or interlocked with the housing, as in Figure 2 (reproduced below for clarity)). 
It would have been obvious to one having ordinary skill in the art, before the effective filling date, to modify the arcuate frame and sensor arrangement of Mire in view of Sebring with the teachings of Zuckier such that the arcuate frame and sensor arrangement can be placed “over...the patient…”to expose the patient to the field of view of the gantry-mounted... camera” (Zuckier – Paragraph 27). 

    PNG
    media_image2.png
    388
    758
    media_image2.png
    Greyscale

Reproduction of Figure 2 (Zuckier) with Annotations

Claims 15, 22, and 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mire in view of Sebring, as applied to claims 7 and 12, and further in view of Syverson (US 20180199999 A1). 

Regarding claim 15, Mire in view of Sebring teaches a patient bed with the mounting apparatus situated over the patient bed (Abstract: Patient Table).
However Mire and Sebring do not teach the positioning member situated on the housing wall. 
However, Syverson, in the same field of sensor arrangements for medical imaging, teaches a positioning member situated on the housing wall opposite to said support surface ([0030]: “As shown in FIG. 1, the optical sensor device 111 may include a plurality of cameras 207 attached to a rigid support 235 mounted to an arm 209 extending above the patient surgical area” – Arm 209 serves as the positioning member (reproduced below for clarity)). 
It would have been obvious to one having ordinary skill in the art, before the effective filling date, to modify the positioning structure taught in the modified system of Mire to incorporate the teachings of attaching the positioning on the housing wall as taught in Syverson to allow for unitary movement of the system which further allows for ease of movement of the apparatus into and out of an examining room and enable the user to adjust the sensors to see a clearer overhead view of the patient (See Syverson Paragraph 30).

    PNG
    media_image3.png
    573
    625
    media_image3.png
    Greyscale

Reproduction of Fig. 1 of Syverson with examiner added annotations

Regarding claim 22, Mire in view of Sebring teaches a positioning element (Mire – Element 130 and Sebring – Element 607) and a fastener (Mire [0074]: “locking screw 170”) configured to selectively fasten the arcuate frame within the patient receiving zone at the end position (Mire [0074]: “Nevertheless, the dynamic reference frame positioning portion 135 can include a selected geometry, such as a hexagon, square, cylindrical or the like, that can be interconnected with the tracking sensor 54a, such as that discussed herein. For example the locking screw 170 (FIG. 6) can contact one of the flats of the dynamic reference frame positioning portion 135 to holding the tracking sensor 54a relative thereto” – The dynamic reference frame positioning portion can have a select geometry of a cylinder. A cylinder contains an arcuate section. Hence the locking of the locking screw to a cylindrical dynamic reference frame at one end constitutes fastening an arcuate frame within the patient receiving zone at the end positon), wherein the positioning structure and the strut-like support are configured to be removable from the patient receiving zone when the arcuate frame is fastened at the end position (Mire – [0069]: “If the tracking sensor 54a is provided it can be interconnected with the dynamic reference frame holding portion 100. …Alternatively, the locking screw 170 (FIG. 6) can engage any appropriate of the bores 102, 104 to fix the tracking sensor 54a relative to the body 82.” – As the tracking sensors are fixed to the body and holding the cylindrical (arcuate) dynamic reference frame, the positioning structure is no longer needed to fix the dynamic reference frame and the position structure can be removed from the patient receiving zone).
Mire and Sebring do not teach a positioning element disposed on the housing wall.
However, Syverson, in the same field of sensor arrangements for medical imaging, teaches a positioning member situated on the housing wall opposite to said support surface ([0030]: “As shown in FIG. 1, the optical sensor device 111 may include a plurality of cameras 207 attached to a rigid support 235 mounted to an arm 209 extending above the patient surgical area” – Arm 209 serves as the positioning member (reproduced below for clarity)). 
It would have been obvious to one having ordinary skill in the art, before the effective filling date, to modify the positioning structure taught in the modified system of Mire to incorporate the teachings of attaching the positioning on the housing wall as taught in Syverson to allow for unitary movement of the system which further allows for ease of movement of the apparatus into and out of an examining room and enable the user to adjust the sensors to see a clearer overhead view of the patient (See Syverson Paragraph 30).

Regarding claim 23, Mire in view of Sebring teaches a positioning element (Mire – Element 130 and Sebring – Element 607).
Mire and Sebring do not teach a positioning element disposed on the housing wall the positioning element being configured to: establish an end position of the strut-like support and position the arcuate frame within the patient receiving zone.
However, Syverson, in the same field of sensor arrangements for medical imaging, teaches a positioning member situated on the housing wall opposite to said support surface, the positioning element being configured to: establish an end position of the strut like support and positon the arcuate frame within the patient receiving zone ([0030]: “As shown in FIG. 1, the optical sensor device 111 may include a plurality of cameras 207 attached to a rigid support 235 mounted to an arm 209 extending above the patient surgical area” – Arm 209 serves as the positioning member (reproduced below for clarity) and it can be seen from the figure that the end position of the strut like support of the art would be able to position the arcuate frame of Sebring within the patient receiving zone). 
It would have been obvious to one having ordinary skill in the art, before the effective filling date, to modify the positioning structure taught in the modified system of Mire to incorporate the teachings of attaching the positioning on the housing wall as taught in Syverson to allow for a better view of the top of the patient during a surgical procedure (see Paragraph 30 of Mire). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793